                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
LINDA SLADE, Individually and as the                                 DOC #: _________________
representative of a class of similarly situated                      DATE FILED: 5/24/2021____
persons,

                               Plaintiff,

               -against-                                       21 Civ. 2746 (AT)

BARKING LABS CORP. d/b/a Fi,                                   ORDER

                        Defendant.
ANALISA TORRES, District Judge:

         The Court has been advised that all claims asserted herein have been settled in principle.
ECF No. 9. The above-entitled action is hereby dismissed and discontinued without costs, and
without prejudice to the right to reopen the action within forty-five days of the date of this Order
if the settlement is not consummated.

       Any application to reopen must be filed within forty-five days of this Order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,
they must submit the settlement agreement to the Court within the same forty-five-day period to
be so-ordered by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases,
the Court will not retain jurisdiction to enforce a settlement agreement unless it is made part of
the public record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: May 24, 2021
       New York, New York
